FRANCESCA’S HOLDINGS CORPORATION

2011 EQUITY INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT

 

THIS PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is
dated as of (the “Award Date”) by and between Francesca’s Holdings Corporation,
a Delaware corporation (the “Corporation”), and (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2011 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Participant, effective
as of the date hereof, a performance restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.      Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.      Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
restricted shares of Common Stock of the Corporation (the “Restricted Stock”),
which aggregate number represents the maximum number of shares of Restricted
Stock subject to the Award that may become vested in accordance with the terms
of this Award Agreement (such maximum number of shares of Restricted Stock
subject to the Award is referred to as the “Maximum Number” of shares). Of the
Maximum Number of shares of Restricted Stock subject to the Award, shares
represent the “target” number of shares of Restricted Stock subject to the Award
(such target number of shares of Restricted Stock subject to the Award is
referred to as the “Target Number” of shares).

 

3.      Performance-Based and Time-Based Vesting. Subject to Section 8 below,
the Award shall become eligible to vest with respect to each of the
Corporation’s 2014, 2015 and 2016 fiscal years (each, a “Performance Year”)
based on the achievement of certain performance goals as set forth in Section
3(a) of this Award Agreement and, with respect to any shares of Restricted Stock
subject to the Award that become eligible to vest in accordance with Section
3(a) of this Award Agreement, such shares shall vest and restrictions (other
than those set forth in Section 8.1 of the Plan) shall lapse based on the
achievement of the time-based vesting requirements set forth in Section 3(b) of
this Award Agreement.

 

(a)    Eligibility to Vest Based Upon Corporate Performance. The total Target
Number of shares of Restricted Stock subject to the Award (subject to adjustment
under Section 7.1 of the Plan) is divided into three separate tranches as
follows: one-third (1/3) of the Target Number of shares of Restricted Stock
subject to the Award (rounded to the nearest whole share) will be eligible to
vest with respect to a performance measurement period consisting of the 2014
Performance Year (the “2014 Target Shares”); one-third (1/3) of the Target
Number of shares of Restricted Stock subject to the Award (rounded to the
nearest whole share) will be eligible to vest with respect to a performance
measurement period consisting of the 2015 Performance Year (the “2015 Target
Shares”); and the remaining (approximately one-third (1/3)) portion of the
Target Number of shares of Restricted Stock subject to the Award will be
eligible to vest with respect to a performance measurement period consisting of
the 2016 Performance Year (the “2016 Target Shares”). (For purposes of this
Award Agreement, “Target Shares” means either the 2014 Target Shares, the 2015
Target Shares or the 2016 Target Shares, as applicable.) In each case, the
number of Target Shares that may become eligible to vest with respect to the
applicable Performance Year may range from zero percent (0%) to one hundred
fifty percent (150%) of the total number of Target Shares for that Performance
Year, as determined in accordance with Exhibit A attached hereto. The percentage
of the Target Shares that become eligible to vest, if any, based on the
achievement of the performance goals with respect to the applicable Performance
Year, as determined in accordance with Exhibit A attached hereto, are referred
to as the “Eligible Shares” with respect to that Performance Year. (For purposes
of clarity, in no event shall the maximum number of shares that are deemed to be
Eligible Shares (on an aggregate basis with respect to the 2014, 2015 and 2016
Performance Years) exceed the Maximum Number of shares of Restricted Stock
subject to the Award.) Any Maximum Shares corresponding to a particular
Performance Year that the Administrator determines shall not be Eligible Shares
in accordance with this Section 3(a) with respect to such Performance Year shall
terminate and be forfeited as of the last day of the applicable Performance
Year, and the Participant shall have no further rights with respect to any such
Maximum Shares that are not determined to be Eligible Shares in accordance with
this Section 3(a).

 



 

 

  

(b)               Vesting. Subject to the terms and conditions of this Award
Agreement, the number of Maximum Shares that (1) the Administrator has
determined are Eligible Shares in accordance with Section 3(a) of this Award
Agreement and (2) do not otherwise vest in accordance with Section 8 of this
Award Agreement, if any, shall vest, and restrictions (other than those set
forth in Section 8.1 of the Plan) shall lapse, on the third (3rd) anniversary of
the Award Date (the “Vesting Date”), subject to the Participant’s continuous
employment or service to the Corporation through the Vesting Date.

 

4.      Continuance of Employment. Except as expressly provided in Section 8 of
this Award Agreement, the vesting schedule requires continued employment or
service through the Vesting Date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Award Agreement.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not (except as expressly provided in Section 8)
entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan.

 

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
Award Agreement, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.

 



 

 

  

5.      Dividend and Voting Rights. After the Award Date, the Participant shall
be entitled to cash dividends with respect to the shares of Restricted Stock
subject to the Award even though such shares are not vested but shall not be
entitled to voting rights with respect to the shares of Restricted Stock;
provided that such rights to cash dividends shall terminate immediately as to
any shares of Restricted Stock that are forfeited pursuant to Section 8 below;
and provided, further, that the Participant agrees that promptly following any
such forfeiture of the shares of Restricted Stock, the Participant will make a
cash payment to the Company equal to the amount of any cash dividends received
by the Participant in respect of any such unvested, forfeited shares. To the
extent the shares are forfeited after the record date and before the payment
date for a particular dividend, the Participant shall, promptly after the
dividend is paid, make a cash payment to the Company equal to the amount of any
such cash dividend received by the Participant in respect of such forfeited
shares.

 

6.      Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 or Section 8 hereof or Section 7 of the Plan, neither the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
or Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

7.      Stock Certificates.

 

(a)                Book Entry Form. The Corporation shall issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

 

(b)               Certificates to be Held by Corporation; Legend. Any
certificates representing shares of Restricted Stock that may be delivered to
the Participant by the Corporation prior to vesting shall be redelivered to the
Corporation to be held by the Corporation until the restrictions on such shares
shall have lapsed and the shares shall thereby have become vested or the shares
represented thereby have been forfeited hereunder. Such certificates shall bear
the following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Francesca’s Holdings
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Francesca’s Holdings Corporation.”

 



 

 

  

(c)                Delivery of Certificates Upon Vesting. Promptly after the
vesting of any shares of Restricted Stock pursuant to Section 3 or Section 8
hereof or Section 7 of the Plan and the satisfaction of any and all related tax
withholding obligations pursuant to Section 10, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Participant a certificate
or certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may result after
giving effect to Section 10). The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation or its
counsel may determine to be necessary or advisable in order to ensure compliance
with all applicable laws, rules, and regulations with respect to the grant of
the Award and the delivery of shares of Common Stock in respect thereof. The
shares so delivered shall no longer be restricted shares hereunder.

 

(d)               Stock Power; Power of Attorney. Concurrently with the
execution and delivery of this Award Agreement, the Participant shall deliver to
the Corporation an executed stock power in the form attached hereto as Exhibit
B, in blank, with respect to such shares. The Corporation shall not deliver any
share certificates in accordance with this Award Agreement unless and until the
Corporation shall have received such stock power executed by the Participant.
The Participant, by acceptance of the Award, shall be deemed to appoint, and
does so appoint by execution of this Award Agreement, the Corporation and each
of its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited shares (or shares otherwise reacquired
by the Corporation hereunder) to the Corporation as may be required pursuant to
the Plan or this Award Agreement and to execute such documents as the
Corporation or such representatives deem necessary or advisable in connection
with any such transfer.

 

8.      Effect of Termination of Employment or Services; Change in Control
Event.

 

(a)                General. If the Participant ceases to be employed by or
ceases to provide services to the Corporation or a Subsidiary (the date of such
termination of employment or service is referred to as the Participant’s
“Severance Date”), the Participant’s shares of Restricted Stock (and related
Restricted Property as defined in Section 9 hereof) shall, except as expressly
provided below, be forfeited to the Corporation to the extent such shares have
not become vested pursuant to Section 3 hereof or Section 7 of the Plan upon the
Severance Date (regardless of the reason for such termination of employment or
service, whether with or without cause, voluntarily or involuntarily, or due to
death or disability). Upon the occurrence of any forfeiture of shares of
Restricted Stock hereunder, such unvested, forfeited shares and related
Restricted Property shall be automatically transferred to the Corporation as of
the Severance Date, without any other action by the Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable). No consideration shall be
paid by the Corporation with respect to such transfer. The Corporation may
exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.

 



 

 

  

(b)               Termination Without Cause, With Good Reason or Due to Death.
In the event the Participant ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary prior to the Vesting Date, and such
termination of employment is by the Corporation or a Subsidiary without Cause
(as defined below), by the Participant for Good Reason (as defined below) or due
to the death of the Participant, the following shall apply with respect to the
Award:

 

(i) Any shares of Restricted Stock subject to the Award that have been deemed to
be Eligible Shares with respect to a Performance Year that occurred prior to the
Performance Year in which the Severance Date occurs shall immediately vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, as of the Severance Date.

 

(ii) With respect to the Target Shares applicable to the Performance Year in
which the Severance Date occurs, such Target Shares shall be subject to
adjustment and pro-rated vesting as provided in the next sentence. In such
circumstances: (A) the number of such Target Shares that will become eligible to
vest shall be determined as though the applicable Performance Year ended as of
the Severance Date, the applicable performance goals for such Performance Year
shall be pro-rated based on the ratio of the number of calendar days in the
applicable Performance Year that occurred while the Participant was employed by
or providing services to the Corporation or a Subsidiary to the total number of
calendar days in the Performance Year, and the performance conditions applicable
to such Target Shares shall be determined based on actual performance for such
shortened period against such pro-rated goals, with the number of Target Shares
that may become eligible to vest with respect to the applicable Performance Year
determined in accordance with Exhibit A attached hereto (as modified to give
effect to the preceding provisions of this paragraph), and (B) the number of
such Target Shares that are determined to be eligible to vest based on such
shortened performance period, if any, shall be pro-rated based on the ratio of
the number of calendar days in the applicable Performance Year that occurred
while the Participant was employed by or providing services to the Corporation
or a Subsidiary to the total number of calendar days in the Performance Year.
Any shares of Restricted Stock subject to the Award that are deemed eligible to
vest in accordance with this Section 8(b)(ii) shall immediately vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, as of the Severance Date.

 

(iii) Any shares of Restricted Stock subject to the Award with respect to a
Performance Year that is scheduled to commence following the Performance Year in
which the Severance Date occurs shall be forfeited to the Corporation in
accordance with Section 8(a) of this Award Agreement.

 

(c)                Change in Control. In the event a Change in Control (as
defined in the Plan) occurs prior to the Vesting Date and prior to a termination
of the Participant’s employment by or service to the Corporation or a Subsidiary
for any reason, the following shall apply with respect to the Award:

 



 

 

  

(i) Any shares of Restricted Stock subject to the Award that have been deemed to
be Eligible Shares with respect to a Performance Year that occurred prior to the
Performance Year in which the Change in Control occurs shall immediately vest,
and restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, as of the date of such Change in Control.

 

(ii) With respect to the Target Shares applicable to the Performance Year in
which the Change in Control occurs, such Target Shares shall be subject to
adjustment and pro-rated vesting as provided in the next sentence. In such
circumstances: (A) the number of such Target Shares that will become eligible to
vest shall be determined as though the applicable Performance Year ended as of
the date of the Change of Control, the applicable performance goals for such
Performance Year shall be pro-rated based on the ratio of the number of calendar
days in the applicable Performance Year that occurred prior to the date of the
Change of Control to the total number of calendar days in the Performance Year,
and the performance conditions applicable to such Target Shares shall be
determined based on actual performance for such shortened period against such
pro-rated goals, with the number of Target Shares that may become eligible to
vest with respect to the applicable Performance Year determined in accordance
with Exhibit A attached hereto (as modified to give effect to the preceding
provisions of this paragraph), and (B) the number of such Target Shares that are
determined to be eligible to vest based on such shortened performance period, if
any, shall be pro-rated based on the ratio of the number of calendar days in the
applicable Performance Year that occurred prior to the date of the Change of
Control to the total number of calendar days in the Performance Year. Any shares
of Restricted Stock subject to the Award that are deemed eligible to vest in
accordance with this Section 8(c)(ii) shall immediately vest, and restrictions
(other than those set forth in Section 8.1 of the Plan) shall lapse, as of the
date of the Change of Control.

 

(iii) Any shares of Restricted Stock subject to the Award with respect to a
Performance Year that is scheduled to commence following the Performance Year in
which the Change of Control occurs shall be forfeited to the Corporation in
accordance with Section 8(a) of this Award Agreement.

 

(d)               Defined Terms. The following definitions shall apply for
purposes of this Award Agreement:

 

(i) “Cause” with respect to the Participant means that one or more of the
following has occurred:  (A) the Participant has committed a felony or a crime
involving moral turpitude (under the laws of the United States or any relevant
state, or a similar crime or offense under the applicable laws of any relevant
foreign jurisdiction); (B) the Participant has engaged in acts of fraud,
dishonesty or other acts of material misconduct in the course of the
Participant’s duties; (C) the Participant’s abuse of narcotics or alcohol that
has or may reasonably cause material harm the Corporation; (D) any material
violation by the Participant of the Corporation’s written policies that causes
material harm to the Company; (E) the Participant’s material failure to perform
or uphold his or her duties and/or his or her material failure to comply with
reasonable directives of the Corporation’s Chief Executive Officer or Board of
Directors, as applicable; or (F) any material breach by the Participant of this
Award Agreement or any other contract the Participant is a party to with the
Corporation or any Subsidiary.

 



 

 

  

(ii) “Good Reason” with respect to the Participant means the definition of “Good
Reason” provided in any written employment agreement (or offer letter or similar
written agreement) between the Participant and Corporation or any Subsidiary. 
If the Participant is not covered by such an agreement with the Corporation or a
Subsidiary that defines such term, then “Good Reason” with respect to the
Participant means the occurrence (without the Participant’s consent) of any one
or more of the following conditions: (A) a material diminution in the
Participant’s rate of base salary; (B) a material diminution in the
Participant’s authority, duties, or responsibilities; (C) a material change in
the geographic location of the Participant’s principal office with the
Corporation (for this purpose, in no event shall a relocation of such office to
a new location that is not more than fifty (50) miles from the current location
of the Corporation’s executive offices constitute a “material change”); or (D) a
material breach by the Corporation of this Award Agreement; provided, however,
that any such condition or conditions, as applicable, shall not constitute Good
Reason unless both (x) the Participant provides written notice to the
Corporation of the condition claimed to constitute Good Reason within sixty (60)
days of the initial existence of such condition(s) (such notice to be delivered
in accordance with Section 11), and (y) the Corporation fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not constitute a termination for Good
Reason unless such termination occurs not more than one hundred and twenty (120)
days following the initial existence of the condition claimed to constitute Good
Reason.

 

9.      Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 

10.  Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of
the Restricted Stock, the Corporation shall automatically withhold and reacquire
the appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Participant
makes or has made an election pursuant to Section 83(b) of the Code or the
occurrence of any other withholding event with respect to the Award, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such vesting of any Restricted Stock or such Section
83(b) election or other withholding event.

 



 

 

  

11.  Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

 

12.  Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.  Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Board from time to time. Any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Participant’s rights under this Award Agreement requires
the consent of the Participant in order to be effective with respect to the
Award. The Corporation may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.  Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15.  Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 



 

 

  

16.  Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

17.  Clawback Policy. The Restricted Stock is subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Restricted
Stock or other cash or property received with respect to the Restricted Stock
(including any value received from a disposition of the Restricted Stock).

 

18.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF
OR RELATING TO THE PLAN OR THIS PERFORMANCE RESTRICTED STOCK AWARD AGREEMENT
(INCLUDING THESE TERMS).

 

19.  No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Award. In the event the Participant desires to make an
election under Section 83(b) of the Code with respect to the Award, it is the
Participant’s sole responsibility to do so timely. Except for the withholding
rights set forth in Section 10 above, the Participant is solely responsible for
any and all tax liability that may arise with respect to the Award.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

 



 

  FRANCESCA’S HOLDINGS CORPORATION,
a Delaware corporation       By:            Print Name:           Its:          
      PARTICIPANT             Signature       Print Name      

 

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Performance Restricted Stock
Award Agreement by Francesca’s Holdings Corporation, I,
_____________________________, the spouse of the Participant therein named, do
hereby join with my spouse in executing the foregoing Performance Restricted
Stock Award Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.

 

Dated: _____________, 20__

 

      Signature of Spouse       Print Name      



 

 

EXHIBIT A

 

PERFORMANCE-BASED VESTING REQUIREMENTS

 

 

This Exhibit A is subject to the other provisions of the Award Agreement
(including, without limitation, Sections 4, 8 and 9 of the Award Agreement).

 

The aggregate percentage of the 2014 Target Shares, the 2015 Target Shares and
the 2016 Target Shares, as applicable, that shall be deemed to be Eligible
Shares in accordance with Section 3(a) of the Award Agreement shall be
determined as follows: (1) fifty percent (50%) of the Target Shares for the
applicable Performance Year shall become eligible to vest based on the
Corporation’s level of achievement of the EPS Goal for such Performance Year;
and (2) fifty percent (50%) of the Target Shares for the applicable Performance
Year shall become eligible to vest based on the Corporation’s level of
achievement of the Net Sales Growth Goal for such Performance Year. For the 2014
Performance Year, the aggregate percentage of the 2014 Target Shares that shall
be deemed to be Eligible Shares in accordance with Section 3(a) of the Award
Agreement shall be determined in accordance with the table below as follows:

 

EPS Goal for the 2014 Performance Year   Net Sales Growth Goal for the 2014
Performance Year Actual Level of EPS for the 2014 Performance Year Vesting
Eligibility Percentage   Actual Level of Net Sales Growth for the 2014
Performance Year Vesting Eligibility Percentage Less than $1.20 0%   Less than
17% 0% $1.20 75%   17% 75% $1.30 100%   20% 100% $1.40 or Greater 150%   23% or
Greater 150%

 

 

For actual EPS or Net Sales Growth achievement results between two points in the
preceding tables, the actual payout percentage shall be determined on a
straight-line bases between the two closest points based on the actual level of
achievement of the EPS Goal or the Net Sales Growth Goal, as applicable, for the
applicable Performance Year (with the actual payout percentage in each case
rounded down to the nearest whole percentage).

 

Determination. As soon as practicable (and in all events within two and one-half
months) after the last day of each applicable Performance Year, the
Administrator shall determine performance for the Performance Year and whether
and the extent to which the Target Shares corresponding to that Performance Year
shall be deemed to be Eligible Shares that will be eligible to become vested in
accordance with the time-based requirements under Section 3(b) of this Award
Agreement. The number of Target Shares that will be deemed to be Eligible Shares
for a particular Performance Year shall be determined as follows: (1) fifty
percent (50%) of the number of Target Shares corresponding to that Performance
Year (the 2014 Target Shares, the 2015 Target Shares or the 2016 Target Shares,
as the case may be) will be multiplied by the EPS Goal Vesting Eligibility
Percentage determined pursuant to the preceding table (based on the actual level
of EPS for that Performance Year); and (2) fifty percent (50%) of the number of
Target Shares corresponding to that Performance Year (the 2014 Target Shares,
the 2015 Target Shares or the 2016 Target Shares, as the case may be) will be
multiplied by the Net Sales Growth Goal Vesting Eligibility Percentage
determined pursuant to the preceding table (based on the actual level of Net
Sales Growth for that Performance Year). Such determinations by the
Administrator shall be final and binding.

 



 

 

 



Defined Terms. For purposes of the Award, the following definitions will apply.

 

“EPS” means the Company’s earnings per share for a particular fiscal year as
determined by the Company in accordance with its standard practices and
procedures reflected in its financial statements for that fiscal year; provided
that EPS for a particular fiscal year shall be subject to appropriate
adjustments for stock splits, reverse stock splits, stock dividends and
repurchases by the Company of its outstanding shares of Common Stock during the
fiscal year.

 

“EPS Goal” means the target level of EPS established by the Administrator for
the applicable Performance Year, equal to 100% achievement of such target level
of EPS for that Performance Year. The EPS Goal for the 2014 Performance Year was
established at the time the Award was granted. The EPS Goals for the 2015
Performance Year and the 2016 Performance Year will be established by the
Administrator not later than ninety (90) days after the start of the applicable
Performance Year (and in any event at a time when it is substantially uncertain
whether the EPS Goal for the applicable year will be achieved).

 

“Net Sales Growth” means, for a particular fiscal year of the Company, the
Company’s growth in net sales for the fiscal year as compared to the Company’s
net sales for the immediately preceding fiscal year, expressed on a percentage
basis, as determined by the Company in accordance with its standard practices
and procedures reflected in its financial statements for that fiscal year.

 

“Net Sales Growth Goal” means the target level of Net Sales Growth established
by the Administrator for the applicable Performance Year, equal to 100%
achievement of such target level of Net Sales Growth for that Performance Year.
The Net Sales Growth Goal for the 2014 Performance Year was established at the
time the Award was granted. The Net Sales Growth Goals for the 2015 Performance
Year and the 2016 Performance Year will be established by the Administrator not
later than ninety (90) days after the start of the applicable Performance Year
(and in any event at a time when it is substantially uncertain whether the Net
Sales Growth Goal for the applicable year will be achieved).

 

Adjustments.  For purposes of determining EPS and Net Sales Growth under the
Award for the 2014 Performance Year, the Administrator shall adjust (without
duplication) the Corporation’s EPS or Net Sales Growth, as applicable (as
determined before giving effect to such adjustments), for the 2014 Performance
Year for the following items:

 



 

 

 

 

(a)increased or decreased to eliminate the financial statement impact of
employee retention and earn-out costs that result from mergers and acquisitions;

 

(b)increased or decreased to eliminate the financial statement impact of
divestitures;

 

(c)increased or decreased to eliminate the financial statement impact of any new
changes in accounting standards announced during the year that are required to
be applied during the year in accordance with U.S. Generally Accepted Accounting
Principles;

 

(d)increased or decreased to eliminate the financial impact for the dispositions
or impairments of long-lived assets, excluding gaming operations equipment;

 

(e)increased or decreased to eliminate the financial impact related to early
extinguishment of debt and debt related instruments; and

 

(f)increased or decreased to eliminate the financial impact of natural disasters
and related insurance recoveries.

 

EPS and Net Sales Growth for the 2015 Performance Year and the 2016 Performance
Year shall be subject to adjustment as expressly provided by the Administrator
at the beginning of the applicable Performance Year. The Administrator’s
determination of whether an adjustment is required, and the nature and extent of
any such adjustment, shall be final and binding.

 

* * * * *

 

 

 

EXHIBIT B

 

STOCK POWER

 

 

FOR VALUE RECEIVED and pursuant to that certain Performance Restricted Stock
Award Agreement between Francesca’s Holdings Corporation, a Delaware corporation
(the “Corporation”), and the individual named below (the “Individual”) dated as
of _____________, 20__, the Individual, hereby sells, assigns and transfers to
the Corporation, an aggregate ________ shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.

 

Dated _____________, ________

 



      Signature       Print Name      



 

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Performance Restricted Stock Award
Agreement without requiring additional signatures on the part of the
Individual.)

 



 

 